Citation Nr: 1807653	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-15 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased, initial disability rating in excess of 10 percent for residuals of a back injury, degenerative disease, and intervertebral disc syndrome (back disability).

2.  Entitlement to service connection for a sinus disability, to include chronic sinusitis.


REPRESENTATION

The Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Subsequently, in a November 2016 rating decision, the RO granted the Veteran's service connection claim for headaches.  As such, the maximum benefit available has been awarded for this claim, and it is no longer before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).

In December 2015, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

I.  Increased, Initial Disability Rating for the Back Disability

The Veteran contends the severity of his back disability exceeds the initial 10 percent disability rating assigned.  See August 2013 Notice of Disagreement; May 2014 VA Form 9.

In furtherance of this claim, the Veteran has been examined by the VA once, in February 2013.  See February 2013 Back Conditions VA Examination Report.  Since that time, in his May 2014 VA Form 9 and March 2015 Statement in Support of Claim he has asserted that his back disability has progressively worsened.  Consequently, the Board finds a remand is necessary for another VA examination.




II.  Service Connection for a Sinus Disability

The Veteran contends that his sinus disability stems from an anti-tank mine explosion he experienced in service.  See May 2014 VA Form 9. 

In this regard, the Veteran has been afforded two VA examinations; first, in February 2013 and then in August 2016.  See February 2013 Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx, and Pharynx VA Examination Report; August 2016 Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx, and Pharynx VA Examination Report.

Previously, in the December 2015 Board Decision, the Board found the negative nexus opinion in the February 2013 Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx, and Pharynx VA Examination Report inadequate because the VA examiner did not provide a sufficient rationale addressing the finding the Veteran's sinus disability pre-existed his service.  Consequently, the Board remanded this claim for an addendum VA medical opinion.  December 2015 Board Decision. 

In August 2016, a VA examiner rendered another negative nexus opinion.  August 2016 Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx, and Pharynx VA Examination Report.  However, the VA examiner's opinion did not answer all the questions posed in the Board's December 2015 decision.  See Stegall, supra.  As a result, the RO sought yet another addendum VA medical opinion.  See Deferred Rating (the date of the rating is noted to be July 29, 2015, but describes the Board's December 2015 remand directives).

Subsequently, in November 2016 another VA medical opinion was proffered.  However, this VA examiner limited the opinion to whether there was clear and unmistakable evidence the Veteran's sinus disability pre-existed service; concluding that it could not be clearly and unmistakably established as pre-existing service because there was no objective or subjective medically based evidence to support it.  See November 2016 VA Medical Opinion.

While the issue of whether the Veteran's sinus disability pre-existed has been sufficiently addressed by the November 2016 VA Medical Opinion, to date, no VA examiner has properly considered his lay statements regarding in service incurrence and continuity of symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006); see also Stegall, supra.  For this reason, the Board finds a remand is necessary for another VA medical opinion. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine if there are any outstanding relevant VA and/or private treatment records.  If there are any such records, secure any necessary authorization from him to obtain them.  Thereafter, obtain a copy of the treatment records from each treatment provider or facility identified by him.

2. Once the first request has been completed, to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the current nature and severity of his back disability. 

3. Once the first request has been completed, to the extent possible, obtain an addendum medical opinion from an appropriate medical professional regarding the nature and etiology of the Veteran's chronic sinusitis.

After reviewing the complete record, the examiner should:

a. Opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service, to include the anti-tank mine explosion he experienced in service, and explain why.

b. In rendering an opinion, the examiner should discuss his relevant lay statements, to include his statement in his May 2014 VA Form 9 that his sinus problems began immediately after the anti-tank mine explosion he experienced in service; during the February 2013 VA examination that he may have sustained an injury to his sinuses during the explosion; and during the August 2016 VA examination that he began experiencing sinus infections one to three times per year following the explosion. 

c. The examiner is advised the Board has accepted the November 2016 Medical Opinion finding his chronic sinusitis did not pre-exist his active duty service. 

4. Once each of the above requests has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




